Exhibit 10.43
GOVERNANCE AND OPERATIONS AGREEMENT
          THIS GOVERNANCE AND OPERATIONS AGREEMENT (the “Agreement”), dated as
of February 3, 2010 and effective as of February 3, 2010, is made by and among
RSM MCGLADREY, INC (“RSMM”), a Delaware corporation and indirect wholly-owned
subsidiary of H&R BLOCK, INC. (“HRB”), a Missouri corporation, MCGLADREY &
PULLEN, LLP (“M&P”), an Iowa limited liability partnership, and HRB.
RECITALS
          WHEREAS, M&P, RSMM, HRB and certain other persons and entities are
parties to the Asset Purchase Agreement, dated as of June 28, 1999 (the
“Purchase Agreement”), pursuant to which, among other things, RSMM purchased
certain assets of M&P;
          WHEREAS, RSMM and M&P previously made certain agreements regarding the
respective business operations of RSMM and M&P in an Operations Agreement dated
August 2, 1999 (the “Original Agreement”);
          WHEREAS, RSMM has performed certain administrative services under an
Administrative Services Agreement dated January 30, 2006 (the “2006 ASA”);
          WHEREAS, on July 21, 2009, M&P provided notice to RSMM of its intent
to terminate the 2006 ASA, and on September 15, 2009, RSMM provided notice to
M&P of its intent to terminate the 2006 ASA (together, the “Termination
Notices”);
          WHEREAS, in connection with the Termination Notices issued by M&P and
RSMM, the parties hereto arbitrated the applicability and enforceability of the
covenants contained in Section 13 of the Original Agreement (the “Arbitration
Proceeding”);
          WHEREAS, on November 24, 2009, the arbitration panel in the
Arbitration Proceeding issued a final award (the “Final Award”) with respect to
the matters in dispute;
          WHEREAS, following the issuance of the Final Award, the parties
negotiated and agreed to a letter of intent to modify various aspects of the
current alternative practice structure arrangements between the parties;
          WHEREAS, as contemplated in the letter of intent, the parties have
agreed to modify certain agreements with respect to the rights and obligations
of the parties set forth in the 2006 ASA by amending and restating the 2006 ASA
in its entirety on the terms and conditions set forth in an Amended and Restated
Administrative Services Agreement, dated as of even date herewith (the
“Administrative Services Agreement”);
          WHEREAS, the parties have decided to terminate the Original Agreement
as of the date hereof and execute this Agreement in its place;
          WHEREAS, concurrently with the entry into this Agreement, and in
consideration of the premises and the mutual covenants hereinafter set forth and
in the

 



--------------------------------------------------------------------------------



 



Administrative Services Agreement, M&P and RSMM have each withdrawn their
respective Termination Notices; and
          WHEREAS, the parties desire to set forth certain understandings and
agreements regarding the respective business operations of RSMM and M&P as set
forth herein.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual premises and the
covenants herein contained, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
          1. Structure and Governance. The organizational structure, governance
framework and financial and business arrangements constituting the alternative
practice structure between RSMM and M&P (the “APS”) in effect as of the date
hereof will remain so in effect, subject to the prompt (and no later than May 1,
2010 unless otherwise specified) implementation by the parties of the measures
set forth in this Section 1.
          (a) RSMM and M&P. Effective as of May 1, 2010:
          (i) strategic plans, operating budgets and profit plans related to the
APS will require both the approval of the Board of Directors of M&P (the “M&P
Board”) and the Board of Directors of RSMM (the “RSMM Board”), and each party
shall be responsible for its own operating plan and budget;
          (ii) compensation and evaluation of the M&P Managing Partner will be
the sole responsibility of the M&P Board, which will solicit input from RSMM’s
senior executive(s);
          (iii) monitoring of the Administrative Services Agreement will be the
responsibility of RSMM’s senior management and the M&P Board; and
          (iv) the President of RSMM and the CEO and CFO of HRB will meet with
the M&P Board at least once per fiscal year to review the status of the APS.
          (v) both parties will advise the other, in a timely manner, and to the
extent possible, without causing a waiver of any privilege, of significant
unplanned expenditures, including, without limitation, legal costs and
settlements.
          (b) M&P. In addition:
          (i) Although the governance and management of M&P is M&P’s sole
responsibility, the M&P Board recognizes the interest of RSMM in good governance
and management of M&P in connection with the APS and the M&P Board intends to
evaluate the governance and management processes of M&P.

2



--------------------------------------------------------------------------------



 



          (ii) By June 30, 2010, the M&P Board intends to schedule a vote of the
partners of M&P (the “M&P Partners”) and recommend for approval by the M&P
Partners changes to the M&P Partnership Agreement that the M&P Board considers
necessary for the governance and management at M&P to be consistent with modern
governance and management practices in large accounting firms. In its evaluation
process, the M&P Board will review information about current governance and
management practices in the accounting profession, including information from
other firms and relevant experts. The M&P Board will also solicit and consider
the suggestions of the M&P Partners and RSMM.
          (iii) As part of the process described in paragraph (ii) above, the
M&P Board commits to taking certain key governance enhancement provisions to the
M&P Partners for their vote. One such provision will be to require, in addition
to a vote of a majority of the M&P Partners, a 2/3 audit partner vote in
connection with any vote in favor of termination of the Administrative Services
Agreement between the third and fifth years of the initial term of the
Administrative Services Agreement. The M&P Board will incorporate the results of
the M&P Partners’ vote into a revised M&P Partnership Agreement to be executed
by current and future M&P Partners. For purposes of this provision, “audit
partner” shall mean an M&P partner who receives more than 50% of their total
compensation from the income of the M&P partnership.
     (c) Senior Management. The parties acknowledge that the M&P Managing
Partner is a member of the APS senior leadership team and agree that the M&P
Managing Partner will actively participate in the preparation of strategic and
profit plans for the APS. Other M&P leaders, such as those in Human Resources,
Information Technology, Finance and Operations, will be designated as members of
corresponding RSMM functional teams within the organization; they will, however,
report to the M&P Managing Partner (or another senior executive of M&P, as
applicable) as to matters impacting M&P. The parties agree that systems and
processes for compensation and evaluation of senior management throughout the
APS will be aligned in a manner consistent with job type and performance against
agreed goals.
     (d) Geographic Practice Leaders and Geographic Assurance Practice Leaders.
The direct reporting relationship for Geographic Practice Leaders (i.e.,
assurance, tax and consulting leaders) in effect as of the date hereof will
remain so in effect, with indirect reporting to the M&P Managing Partner (or
another senior executive of M&P, as applicable). Geographic Assurance Practice
Leaders shall report directly to the M&P Managing Partner (or another senior
executive of M&P, as applicable), and in a manner that supports economic unit
management practices. The M&P Managing Partner (or other senior executive of
M&P, as applicable) will participate in the selection and evaluation of
Geographic Practice Leaders.
     (e) Dispute Resolution. The parties, including members of senior
leadership, the RSMM Board and the M&P Board, agree to work together in good
faith to attempt to resolve any controversy, claim or dispute arising out of or
relating to this Agreement or any actual or alleged breach of any provisions
hereof (other than disputes

3



--------------------------------------------------------------------------------



 



subject to Section 10(a)(i) below) using the following dispute escalation and
resolution process:
          (i) the party bringing the dispute will deliver to the other party a
written notice (the “Dispute Notice”) of the dispute (such notice to detail all
relevant information pertaining to the dispute), which shall include a request
for an initial meeting between the parties to discuss the dispute on a date no
earlier than seven days and no later than 30 days after the date of receipt of
the Dispute Notice;
          (ii) the parties (including representatives of the senior leadership
of each party) will meet to discuss, and negotiate in good faith to resolve, the
applicable dispute on the date specified in the Dispute Notice or on such other
date no later than 30 days after the date of receipt of the Dispute Notice as
may be agreed upon by the parties;
          (iii) if, following such meeting the breach or dispute remains
unresolved, then, no later than 30 days following the initial meeting (or such
other date as the parties may mutually agree), the parties will hold a second
meeting (which shall include representatives of the senior leadership, the RSMM
Board and the M&P Board) to continue to negotiate in good faith to resolve such
dispute;
          (iv) if, after compliance with the foregoing procedures, such dispute
is not resolved, either party may submit such dispute to resolution pursuant to
Section 12(j) below; and
          (v) all negotiations pursuant to this clause are confidential and
shall be treated as compromise and settlement negotiations for purposes of
applicable rules of evidence.
          2. Managing Director Compensation. The parties acknowledge and agree
that the Managing Directors of RSMM should be compensated comparably to the
market for accounting firm professionals (adjusting for the at-risk capital
structure of the APS) in a manner consistent with their individual performance
and the performance of the combined businesses (including both the economic unit
performance and the national performance). Likewise, the parties acknowledge and
agree that RSMM should receive a market return on its past and future
investments in the APS. Finally, notwithstanding anything in this Section 2 to
the contrary, the parties acknowledge and agree that the income attributable to
Public Accounting Services (as defined in the Administrative Services Agreement)
belongs exclusively to the M&P Partners and shall only be paid to the M&P
Partners, subject to the exclusive approval of the M&P Board. M&P agrees that
confidential M&P earnings information may be used by RSMM and the Compensation
Subcommittee for the purpose of determining Managing Director compensation
pursuant to this Section 2. Any other use requires the approval of M&P’s
Managing Partner.
     In furtherance of the foregoing, the parties agree as follows with respect
to Managing Director compensation:

4



--------------------------------------------------------------------------------



 



          (a) Regular Compensation Plan. Effective May 1, 2010, and subject to
paragraph (b) below, 33% of Location Contribution (as defined in Section 2(d)
below) will be retained by RSMM and the remaining 67% of Location Contribution,
less the amount, if any, paid to Managing Directors who are M&P Partners from
the M&P partnership income as referenced above, will be payable as regular
compensation to the Managing Directors. The distribution of the Location
Contribution to Managing Directors shall remain effective through the term of
the Administrative Services Agreement and any renewals or extensions thereof.
          (b) Growth Bonus Plan. For the fiscal year ending April 30, 2011, and
for each subsequent fiscal year during the term of the Administrative Services
Agreement and any renewals or extensions thereof, the Managing Directors may be
eligible for a growth bonus based on growth in Location Contribution, as
determined on a consistent basis, over the Reference Year (as defined below),
determined as follows:
          (i) in a fiscal year where there is 6 to 10% growth in Location
Contribution over the Reference Year, for such fiscal year, and only such fiscal
year, (I) 33% of the Location Contribution up to the 6% growth level and 20% of
the incremental Location Contribution dollars above 6% growth will be retained
by RSMM and (II) 67% of the Location Contribution up to the 6% growth level and
80% of the incremental Location Contribution dollars above 6% growth will be
payable as compensation to the Managing Directors;
          (ii) in a fiscal year where there is 10 to 15% growth in Location
Contribution over the Reference Year, for such fiscal year, and only such fiscal
year, the provisions of paragraph (i) above will apply up to the 10% growth
level and (I) 15% of the incremental Location Contribution dollars above 10%
growth will be retained by RSMM and (II) 85% of the incremental Location
Contribution dollars above 10% growth will be payable as compensation to the
Managing Directors; and
          (iii) in a fiscal year where there is growth in Location Contribution
over the Reference Year which is above 15%, for such fiscal year, and only such
fiscal year, the provisions of paragraphs (i) and (ii) above will apply up to
the 15% growth level and (I) 10% of the incremental Location Contribution
dollars above 15% growth will be retained by RSMM and (II) 90% of the
incremental Location Contribution dollars above 15% growth will be payable as
compensation to the Managing Directors.
For purposes of this Section 2(b), annual growth in Location Contribution will
be determined by comparing the current fiscal year’s growth to the previous
fiscal year’s Location Contribution unless such amount is lower than any prior
fiscal year, in which case the comparison shall be made against the highest
prior fiscal year (in each case, the “Reference Year”). The parties agree that
the initial Reference Year for purposes of measuring growth in Location
Contribution shall be the fiscal year ending April 30, 2010, such that, for
example, the fiscal year ending April 30, 2010 will be treated as the highest
previous year for earnings purposes when considering the growth, if any, in
Location

5



--------------------------------------------------------------------------------



 



Contribution in the fiscal year ending April 30, 2011. For the avoidance of
doubt, in a fiscal year that has experienced year over year growth in Location
Contribution of less than 6%, Managing Directors shall not be eligible for a
growth bonus and all of the Location Contribution for such fiscal year will be
treated as set forth in Section 2(a). Annex A sets forth a hypothetical scenario
illustrating the mechanics of the growth bonus calculation pursuant to this
Section 2(b). For purposes of this Section 2(b), the applicable Reference Year
Location Contribution will be adjusted equitably to account for any acquisitions
or divestitures that would impact Location Contribution in order to ensure that
the growth in Reference Year Location Contribution measured in this Section 2(b)
is organic growth and not attributable to acquired or divested businesses or
assets.
          (c) Discretionary One-time Bonus. RSMM will consider, in its sole
discretion, paying, on or about June 30, 2010, a special one-time bonus to be
paid by RSMM to the Managing Directors equal to the incremental amount that
would have been payable to the Managing Directors if the 67/33 Location
Contribution split described in Section 2(a) (but not the growth bonus described
in Section 2(b)) had been in effect during the period from January 1, 2010
through April 30, 2010.
          (d) Location Contribution. As used herein, “Location Contribution”
means the total revenue less expenses associated with the operations of the core
RSMM and M&P businesses of attest, tax and consulting work (excluding revenue
and expenses associated with other non-core businesses, such as McGladrey
Capital Markets, Provident Financial Management, and any separate accounting
businesses of RSMM, such as the alternative practice structure in Buffalo, New
York) prior to the payment of Partner and/or Managing Director draws or salaries
and shall be calculated in accordance with the methodology used for the fiscal
year ending April 30, 2010, as may be modified by mutual agreement of RSMM and
M&P from time to time, subject to the following:
          (i) In order to reduce the impact on Location Contribution of the
return on capital paid by M&P to the M&P Partners, the parties agree as follows.
In each fiscal year, the amount of Location Contribution paid to the Managing
Directors, as outlined in Section 2(a) above, shall be increased by an amount
equal to the lesser of (i) the aggregate amount paid by M&P to the M&P Partners
as a return on partner capital at a rate not to exceed ten percent (10%) for any
individual partner; or (ii) five million dollars ($5,000,000). Any return on the
M&P Partners’ capital in excess of the amount specified above will be paid out
of M&P partnership income. A hypothetical sample calculation is attached as
Annex B)
          (ii) RSMM contributions to the Managing Director retirement plan up to
the amount identified in Section 3 hereof will be made by RSMM from its own
funds (but, for clarification, to the extent the amount of expense is greater
than the RSMM contributions agreed to in Section 3 hereof, the difference will
be an operating expense charged to Location Contribution); and
          (iii) Restricted stock expense will not be charged to Location
Contribution.

6



--------------------------------------------------------------------------------



 



          (e) Compensation Subcommittee. RSMM and M&P will promptly establish
and maintain a Compensation Subcommittee, which will be responsible for the
implementation of the regular compensation and growth bonus plans described in
this Section 2 under the direction of the President of RSMM. The Compensation
Subcommittee shall consist of seven Managing Directors; three of whom shall be
assigned by the M&P Board and four of whom shall be assigned by the President of
RSMM. The Compensation Subcommittee shall consist of representatives from
various lines of business, geographies and practices.
          3. Partner/Managing Director Retirement Plan. The parties agree that
they should implement mechanisms for the APS that would provide for a long-term
wealth building and retirement program to attract and retain talented
Partners/Managing Directors. It is the intention of RSMM to develop a
career-long Partner/Managing Director wealth building and retirement program
that is comparable to the programs established by other large accounting, tax
and consulting firms. As of the date of this Agreement, such program has yet to
be fully designed or approved, but it is proposed to be established in a way
that is effective and complies with all applicable laws. Depending upon the
program’s design and objectives, the program may include an element of phantom
equity in RSMM. Adoption of the program will require approval of each of the M&P
Board, the RSMM Board and the Board of Directors of HRB. If a retirement benefit
program similar to the one described in this Section 3 cannot be implemented on
satisfactory terms because of infeasibility or any other good reason, the
parties will establish and implement a deferred compensation plan for the
benefit of the Partners/Managing Directors with RSMM contributions and criteria
as set forth in Section 4 hereof.
          (a) RSMM and M&P will work in good faith to establish and administer a
non-qualified retirement plan for Partners/Managing Directors (the “Retirement
Plan”), with RSMM contributions and criteria as set forth in this Section 3, and
any other required funding being funded as an operating expense charged to
Location Contribution. The Retirement Plan for the Partners/Managing Directors
shall be designed to support the APS’s talent attraction, talent retention and
wealth building objectives, and is intended to include the following terms and
conditions:
          (i) On May 1, 2010, if the Retirement Plan is in effect on such date,
or if not then promptly after the retirement plan becomes effective, RSMM will
make an upfront aggregate contribution of $60 million to a rabbi trust or
similar vehicle (the “RSMM Funding Vehicle”) for purposes of contributing to the
funding of the Retirement Plan. This initial $60 million contribution to the
RSMM Funding Vehicle represents the sum of six $10 million annual contributions
for each of the fiscal years from the fiscal year ending April 30, 2010 through
the fiscal year ending April 30, 2015 inclusive. On May 1, 2015, for the fiscal
year ending April 30, 2016, and on each succeeding May 1, RSMM will contribute
$10 million directly to the Retirement Plan. For the avoidance of doubt, subject
to Section 6(b) hereof, RSMM intends to not, and shall not be required to, make
any contributions to the Retirement Plan other than those specifically set forth
in this paragraph.

7



--------------------------------------------------------------------------------



 



          (ii) Principal from the RSMM Funding Vehicle will be transferred to
the Retirement Plan beginning in the fiscal year ending April 30, 2011 and
continuing through the fiscal year ending April 30, 2015, on the following
schedule:

      Year 1:   10% ($6 million) Year 2:   10% ($6 million) Year 3:   20%
($12 million) Year 4:   25% ($15 million) Year 5:   35% ($21 million)

The above contributions are not being made in recognition of any prior service.
Any interest or income resulting from the investment of the principal in the
RSMM Funding Vehicle will be distributed to the Retirement Plan in the fiscal
year ending April 30, 2016. The Compensation Subcommittee (as established in
Section 2(e) hereof) shall be responsible for making the appropriate investment
decisions including the selection of a qualified investment advisor, for the
RSMM Funding Vehicle.
          (iii) If there is a sale of at least a majority interest in the RSMM
business to a third party, whether accomplished by the sale of stock, sale of
assets or otherwise (any of the foregoing, a “Change of Control”), the
undistributed funds in the RSMM Funding Vehicle will remain in the RSMM Funding
Vehicle for the purpose of funding the Retirement Plan, will not revert to RSMM
as a result of such Change of Control and will be protected by restrictions
precluding the acquiror of the RSMM business from compromising such
undistributed funds, including, without limitation, by the appointment of an
independent trustee at the inception of the Retirement Plan, to be selected by
RSMM with input from M&P.
          (iv) If the M&P Partners vote on and approve M&P’s termination of the
Administrative Services Agreement or notice shall have been given of any other
termination of the Administrative Services Agreement, then (i) all of RSMM’s
commitments to contribute to the funding of the Retirement Plan will be
suspended effective as of the calling of the vote or other notice of termination
and will terminate effective as of the date of such vote and (ii) effective as
of the date of such vote or other notice of termination, all undistributed funds
in the RSMM Funding Vehicle, including any interest or income thereon, will
revert to RSMM.
          (v) On or promptly following the effective date of any termination of
the Administrative Services Agreement, RSMM’s contributions to the Retirement
Plan will be segregated on an appropriate basis reflecting the relative
anticipated actuarial liabilities between Partners/Managing Directors who
continue to be employed by or similarly affiliated with RSMM and
Partners/Managing Directors who are no longer employed by nor similarly

8



--------------------------------------------------------------------------------



 



affiliated with RSMM so that each of the separated pools is funded to the same
extent on an actuarial basis.
          (vi) If a Partner/Managing Director or former Partner/Managing
Director breaches the non-competition or non-solicitation covenants contained in
his or her employment agreement with RSMM, he or she will no longer be eligible
for any retirement benefits to which he or she would otherwise be entitled under
the Retirement Plan.
          (b) RSMM’s current expectation (subject to further analysis and
planning) is that the Retirement Plan will be available to Partners/Managing
Directors of a certain performance level and that the retirement benefit will be
equal to two times the career average annual pay of the Partner/Managing
Director. RSMM will consider including a floor and a cap on the retirement
benefit, although RSMM believes that a cap is more appropriate than a floor. The
final benefit will be paid over 10 years in equal annual installments of
one-tenth of the benefit. The career average annual pay calculation will
consider only earnings and years of service as a Partner/Managing Director.
Achievement of the maximum benefit will require a certain number of years of
service after plan adoption; however, some benefit may be available for prior
years’ service. Retirement eligibility will be based on a combination of age and
years of service. The parties agree that the Retirement Plan may, if
practicable, also include an early retirement option.
          (c) The parties acknowledge and agree that the Retirement Plan and
RSMM’s contributions thereto are meant to replace the restricted stock award
program in effect as of the date hereof, which program will cease effective
May 1, 2010. The parties also acknowledge and agree that employees of McGladrey
Capital Markets and Provident Financial Management, and any separate accounting
business of RSMM, such as the alternative practice structure in Buffalo, New
York, will not be eligible to participate in the Retirement Plan.
          4. Alternate Partner/Managing Director Deferred Compensation Plan. If,
and only if, the proposed Retirement Plan described in Section 3 hereof cannot
be implemented, in lieu thereof, the parties will establish and implement a
deferred compensation plan for the benefit of the Partners/Managing Directors
(the “Deferred Compensation Plan”), with RSMM contributions and criteria as
outlined in this Section 4. The Deferred Compensation Plan, if applicable, is
intended to include the following terms and conditions:
          (a) On May 1, 2010, RSMM will make an upfront aggregate contribution
of $60 million to an RSMM Funding Vehicle for purposes of funding the Deferred
Compensation Plan. An initial amount of $10 million will be distributed on
May 1, 2010 from the RSMM Funding Vehicle to a pool for deferred compensation
awards to Managing Directors (the “Deferred Compensation Pool”). Each year
thereafter on May 1 until May 1, 2015, $10 million will be distributed from the
RSMM Funding Vehicle to the Deferred Compensation Pool. Any interest or income
resulting from the investment of the funds in the RSMM Funding Vehicle will be
distributed to the Deferred Compensation Pool in the fiscal year ending
April 30, 2016. The Compensation

9



--------------------------------------------------------------------------------



 



Subcommittee (as established in Section 2(e) hereof) shall be responsible for
making investment decisions for the RSMM Funding Vehicle.
          (b) On May 1, 2016, for the fiscal year ending April 30, 2017, and on
each succeeding May 1, RSMM will contribute $10 million directly to the Deferred
Compensation Pool.
          (c) For the avoidance of doubt, subject to Section 6(b) hereof, RSMM
intends not to, and shall not be required to make any contributions to the
Deferred Compensation Plan other than those specifically set forth in paragraphs
(a) and (b) of this Section 4.
          (d) The parties agree that the allocation of deferred compensation
awards to Partners/Managing Directors will be consistent with talent attraction,
talent retention and wealth building objectives. Deferred compensation awards
will vest on the following schedule:

      Year 1: 10 % Year 2: 20 % Year 3: 40 % Year 4: 65 % Year 5: 100 %

Contributions will cease to vest for each Partner/Managing Director effective on
the termination date of such Partner/Managing Director’s employment with RSMM.
          (e) If the M&P Partners vote on and approve M&P’s termination of the
Administrative Services Agreement or notice shall have been given of any other
termination of the Administrative Services Agreement, then (i) all of RSMM’s
commitments to fund deferred compensation will be suspended effective as of the
calling of the vote or giving of such notice and will terminate effective as of
the date of such vote, (ii) effective as of the date of such vote or giving of
such notice, all undistributed funds in the RSMM Funding Vehicle, including any
interest or income thereon, will revert to RSMM and (iii) effective as of the
date of such vote or giving of such notice, those portions of each
Partner/Managing Director’s deferred compensation that were contributed by RSMM
will cease to vest, unless such Partner/Managing Director continues after the
termination of the Administrative Services Agreement to be employed by or
similarly affiliated with RSMM.
          (f) If a Partner/Managing Director or former Partner/Managing Director
breaches the non-competition or non-solicitation covenants contained in his or
her employment agreement with RSMM, those portions of such Partner/Managing
Director’s deferred compensation that were contributed by RSMM will cease to
vest and undistributed vested portions will be forfeited effective as of the
date of such breach.
          (g) The parties acknowledge and agree that, if the Retirement Plan
described in Section 3 hereof cannot be implemented, the Deferred Compensation
Plan

10



--------------------------------------------------------------------------------



 



and RSMM’s contributions thereto are meant to replace the restricted stock award
program in effect as of the date hereof, which program will cease effective
May 1, 2010. The parties also acknowledge and agree that employees of McGladrey
Capital Markets and Provident Financial Management, and any separate accounting
business of RSMM, such as the alternative practice structure in Buffalo, New
York, will not be eligible to participate in the Deferred Compensation Plan.
          5. Development Expenditures. As used herein, the term “Development
Expenditures” mean expenditures in infrastructure, personnel and branding or
related promotional efforts and other expenditures that are generally expensed
for accounting purposes.
          (a) The target for Development Expenditures is $15 million per fiscal
year, commencing with the fiscal year ending April 30, 2011. Development
Expenditures will be an operating expense charged to Location Contribution;
          (b) Development Expenditures will be consistent with the long-term
strategy and goals of RSMM and M&P, including quality of the assurance function.
The parties agree that new Development Expenditures will be evaluated on their
potential to generate measurable and sufficient returns on the invested capital
of both RSMM and M&P.
          (c) Development Expenditures will be reviewed by a seven person
Development Committee comprised of the President of RSMM and the Managing
Partner of M&P (or their designees, respectively) along with five additional
members. The RSMM President will appoint three Managing Directors and the
Managing Partner of M&P will appoint two Partners/Managing Directors to complete
the Development Committee, with members intended to provide reasonable
representation of the various lines of business, geographies and national
practices. The President of RSMM (and, with respect to the attest practice only,
the Managing Partner of M&P) will have final decision-making authority to
approve all Development Expenditures.
          (d) The duties of the Development Committee are to develop a
prioritization model to evaluate Development Expenditures using inputs such as
anticipated cost benefit analysis and return on investment, ability to
implement, risk and strategic synergies. The Development Committee shall meet at
least quarterly to review progress on implementation and utilization of the
approved Development Expenditures. The Development Committee will ensure that
the Development Expenditures meet certain criteria established annually by RSMM
senior management as part of the planning process. Such criteria include, but
are not limited to, Development Expenditures that are designed to:
          (i) aid in growth and build the APS’s brand, such as sales, marketing
and branding expenditures;
          (ii) acquire talent to expand service line, industry or functional
capability;
          (iii) develop service line and/or client service tools;

11



--------------------------------------------------------------------------------



 



          (iv) improve technology platforms;
          (v) enhance the international capability of the APS;
          (vi) invest or seed talent in new markets, such as San Francisco and
Atlanta;
          (vii) align with the overall strategic objectives of the business;
          (viii) enhance audit and attest quality with respect to M&P; and
          (ix) enhance tax and consulting quality with respect to RSMM.
          (e) Development expenditures will be subject to approval by the RSMM
Board and, to the extent related to the attest practice, the M&P Board.
          6. Acquisitions. The term “Acquisitions” refers to investments
consisting of acquisitions of or affiliations with accounting, tax and
consulting firms and other investments that are of the type that require all or
a portion of such investment to be capitalized.
          (a) The parties will work together to identify and analyze
Acquisitions that would further the APS’ strategic goals and grow the APS and
each of the parties’ respective businesses relating to the APS. The parties
agree that any new Acquisitions will be evaluated on their potential to generate
a satisfactory return on invested capital for RSMM and M&P. The parties also
agree that Acquisitions may take more than one form, such as acquiring select
personnel from accounting, tax and consulting firms or acquiring or affiliating
with entire accounting, tax or consulting entities.
          (b) It is RSMM’s intention to take into account, when assessing
Acquisition opportunities, the accretive or dilutive effect of the transaction
on Managing Director compensation, including long-term compensation vehicles and
funding levels. It is RSMM’s preference to avoid diluting the compensation of
the pre-Acquisition Managing Directors through an Acquisition.
          (c) Acquisitions will be examined on a case by case basis and will be
subject to required approvals, including approval by the RSMM Board (and its
corporate parent), and the M&P Board. The portion of any such Acquisition
involving attestation services and allocable to M&P will be approved by the M&P
Board and funded and acquired by M&P.
          (d) In connection with each Acquisition, the parties will determine
the portion of such Acquisition allocable to M&P and agree on the terms of any
acquisition loan that will be extended by RSMM to M&P, if any, to fund its
allocated portion of the Acquisition. It is understood and agreed that any such
acquisition loan, if any, will be extended to M&P on customary acquisition
financing terms (including required equity contribution and pricing/rate). The
terms will include a provision to the effect that upon any M&P Partner vote to
terminate the Administrative Services Agreement, such loan shall become
immediately due and payable.

12



--------------------------------------------------------------------------------



 



          (e) Subject to the terms of the Loan Agreement, M&P maintains the
right to obtain financing from any source it deems appropriate to finance its
operations and/or acquisitions of practices offering Public Accounting Services.
          7. Branding. RSMM and M&P shall, on or before May 1, 2010:
          (a) jointly develop branding guidelines and an approval process for
any marketing, advertising and promotional materials displaying or otherwise
incorporating any of the MCGLADREY, “Rothko” design, and MCGLADREY and “Rothko”
design marks (collectively, the “McGladrey Marks”);
          (b) jointly develop a brand strategy in respect of the McGladrey Marks
(the “Brand Strategy”) designed to maximize the likelihood that adoption of the
McGladrey Marks will pass without objection by the State Boards of Accountancy,
including by meeting, conferring and agreeing upon (i) a specific strategy for
rolling out the McGladrey Marks, and (ii) a detailed plan for implementing that
strategy within the fiscal year ending April 30, 2010; and
          (c) execute and deliver the Amended and Restated Trademark Assignment
and Joint Ownership Agreement (the “Joint Ownership Agreement”), the form of
which is attached hereto as Annex C.
The parties will use good faith efforts to implement the Brand Strategy within
the fiscal year ending April 30, 2010 in accordance with the branding guidelines
agreed by RSMM and M&P and the Joint Ownership Agreement. RSMM senior management
will, in collaboration with M&P, periodically review and if necessary implement
agreed modifications to the Brand Strategy.
          8. Regulatory Matters. RSMM recognizes that M&P is engaged in a
regulated profession, is subject to registration and regulation by state and
federal authorities, and that M&P is ultimately responsible for its license to
practice public accounting as a CPA firm. M&P recognizes that RSMM has a
critical business interest in the APS, the regulatory environment and the
relationship that M&P has with its regulators. In furtherance of the foregoing,
the parties agree as follows:
          (a) After thorough discussion with RSMM, M&P will use its best
independent judgment to determine, in its sole discretion, if the changes in the
parties’ relationship, as reflected in this Agreement and in the Administrative
Services Agreement, are sufficiently significant to trigger voluntary disclosure
to or additional approval from applicable regulatory authorities. Subject to the
immediately preceding sentence, M&P will involve RSMM to the maximum extent
possible in its dealings and communications with regulators on an ongoing basis.
          (b) If any state or federal regulator requires changes to the
agreements made by the parties, as reflected in this Agreement and in the
Administrative Services Agreement, the parties will work together in good faith
to reach a mutually satisfactory modified arrangement that respects to the
greatest extent possible the agreements that the parties have made. If either
party considers that any proposed changes will materially

13



--------------------------------------------------------------------------------



 



and adversely affect the benefits of the APS for it, it can require that the
senior leadership, and the Boards of Directors, of RSMM and M&P be engaged in
the discussions directed at agreeing on the modified alternative arrangement
that best preserves those benefits.
          (c) From the date hereof, M&P will increase the resources devoted to
managing regulatory matters and will, in its sole discretion, utilize
appropriate internal and external resources (including RSMM), to the maximum
extent possible, to ensure all regulatory matters are managed in the best
interests of the APS. The parties, to the maximum extent possible, will
collaborate, and develop a strategy for addressing any actual or anticipated
issues related to registration or regulation of the APS. M&P and RSMM shall meet
periodically to discuss regulatory matters and update each other on developments
in any ongoing discussions with or matters at issue before regulators.
          9. [Reserved].
          10. Non-Competition/Non-Solicitation Covenants.
          (a) Certain Acknowledgments by the Parties. The parties acknowledge
and agree as follows in exchange for valuable consideration, the receipt and
sufficiency of which each party acknowledges:
          (i) The Arbitration Proceeding has been concluded except for the
continuing service of the chairman, as a single arbitrator, as provided in
Section 8 of the Final Award;
          (ii) The parties are bound by the Final Award, including any interim
rulings by the arbitration panel incorporated by reference into the Final Award;
          (iii) The Final Award states that if termination of the 2006 ASA were
to occur on February 15, 2010, the covenants set forth in Section 13 of the
Original Agreement would apply from that date through certain dates specified in
the Final Award. To avoid future litigation regarding the enforceability of
restrictive covenants governing the parties’ relationship under the Original
Agreement, the parties have taken the arbitration panel’s decision and through
negotiation and compromise agreed to modify the post-termination time periods
applicable to the covenants as set forth in Section 10(b) hereof (the
“Acknowledged Covenant Periods”);
          (iv) The Acknowledged Covenant Periods will apply and shall be
enforceable regardless of the date of termination of the Administrative Services
Agreement;
          (v) The parties are bound by the covenants and to the enforceability
of the covenants during the Acknowledged Covenant Periods as agreed in Section
10(b) hereof and will not challenge their enforceability again;

14



--------------------------------------------------------------------------------



 



          (vi) The parties each forever release and covenant not to bring any
claim, known or unknown, challenging the interpretation, enforceability or scope
of the covenants set forth in Section 10(b) hereof, and in the Final Award,
regardless of the date of termination of the Administrative Services Agreement;
          (vii) Enforcing the restrictive covenants under Section 10 for the
entirety of the Acknowledged Covenant Periods is reasonable, necessary and
essential to protect RSMM’s investment in the goodwill associated with the
portions of M&P’s practice that RSMM acquired from M&P regardless of whether and
when the relationship between M&P and RSMM terminates;
          (viii) M&P’s relationship with RSMM involves the understanding of and
continued access to confidential and competitively sensitive information
pertaining to the property, business and operations of RSMM and its Affiliates
(as defined in Section 10(c) below), such that enforcing the covenants under
Section 10 for the entirety of the Acknowledged Covenant Periods is reasonable,
necessary and essential to protect against M&P gaining an unfair competitive
advantage over RSMM, regardless of whether and when the relationship between M&P
and RSMM terminates; and
          (ix) M&P’s covenants under this Section 10 and its release of any
claim that the covenants are unenforceable are an essential part of the
inducement to RSMM to enter into this Agreement.
          (b) Scope. Informed by the Final Award and as consideration for the
parties’ mutual release and covenant not to bring claims challenging the
enforceability of the Covenants, RSMM agreed to modify the Covenant Periods
under the Original Agreement to the Acknowledged Covenant Periods as set forth
below. Accordingly, M&P agrees as follows in consideration for entering into the
Purchase Agreement, the Administrative Services Agreement, this Agreement, and
for RSMM’s withdrawal of its Termination Notice.
          (i) The Acknowledged Covenant Period for this Section 10(b)(i) (the
“Entity Services Non-Compete Covenant Period”) shall run until the date that is
17 months after the expiration or termination of the Administrative Services
Agreement. Until expiration of the Entity Services Non-Compete Covenant Period,
except with the prior written consent of RSMM, M&P shall not directly or
indirectly, either individually or as a principal, partner, member, manager,
agent, employee, employer, consultant, stockholder, joint venturer, or investor,
or as a director or officer of any corporation, company, partnership or
association, or in any other manner or capacity whatsoever, engage in, assist or
have any active interest in a business located anywhere in the United States or
in locations where RSMM has offices outside the United States, on its own behalf
or for others, that provides, sells, develops, markets, designs, distributes,
coordinates, conducts or publishes, to or for the benefit of any person or
entity, investment advisory services, asset management services, financial
planning services or products, estate planning services or products, seminars,
training

15



--------------------------------------------------------------------------------



 



materials, industry newsletters, practice development tools or programs,
accounting services (not including Public Accounting Services (as defined in the
Administrative Services Agreement)), consulting services, tax services
(excluding any state tax services that are Public Accounting Services (as
defined in the Administrative Services Agreement)), management advisory services
or such other service or product that otherwise competes with or is
substantially similar in concept, design, format or otherwise to the business
conducted by RSMM on the date hereof, or at any time during the Entity Services
Non-Compete Covenant Period. Notwithstanding the above, this paragraph shall not
be construed to prohibit M&P from mere ownership of less than three percent (3%)
of the outstanding securities of a corporation which is publicly traded on a
securities exchange or through Nasdaq.
          (ii) The Acknowledged Covenant Period for this Section 10(b)(ii) (the
“Entity Client Non-Solicitation Covenant Period”) shall run until the date that
is 29 months after the expiration or termination of the Administrative Services
Agreement. Until expiration of the Entity Client Non-Solicitation Covenant
Period, except with the prior written consent of RSMM, M&P shall not, directly
or indirectly, either individually, or as a principal, partner, member, manager,
agent, employer, consultant, stockholder, joint venturer, or investor, or in any
other manner or capacity whatsoever,
          (1) solicit, divert or take away, or attempt to solicit, divert or
take away, from RSMM, or any direct or indirect subsidiary or Affiliate of RSMM,
any business with any client of RSMM or any of its direct or indirect
subsidiaries or Affiliates (other than for the provision of Public Accounting
Services (as defined in the Administrative Services Agreement)),
          (2) solicit, divert or take away, or attempt to solicit, divert or
take away, from RSMM or any direct or indirect subsidiary or Affiliate of RSMM,
any business with any person or entity who was being solicited as a potential
client by, or is an Affiliate of a potential client of RSMM or any of its direct
or indirect subsidiaries or Affiliates (other than for the provision of Public
Accounting Services (as defined in the Administrative Services Agreement)),
within one year prior to the commencement of this Agreement and during the
Entity Client Non-Solicitation Covenant Period, or
          (3) induce or cause, or attempt to induce or cause, any salesperson,
distributor, supplier, vendor, manufacturer, representative, agent, or other
person transacting business with RSMM or any of its direct or indirect
subsidiaries or Affiliates to terminate or modify such relationship or
association.
          (iii) The Acknowledged Covenant Period for this Section 10(b)(iii)
(the “Employee Non-Solicitation Covenant Period”) shall run until the

16



--------------------------------------------------------------------------------



 



date that is 24 months after the expiration or termination of the Administrative
Services Agreement. Until expiration of the Employee Non-Solicitation Covenant
Period, except with the prior written consent of RSMM, M&P shall not, directly
or indirectly, either individually, or as a principal, partner, member, manager,
agent, employer, consultant, stockholder, joint venturer, or investor, or in any
other manner or capacity whatsoever, induce or cause, or attempt to induce or
cause, any employee, accountant, member, manager, shareholder, partner, director
or officer of RSMM or any of its direct or indirect subsidiaries or Affiliates
to leave the employ of RSMM or any of its direct or indirect subsidiaries or
Affiliates; provided, however, that prior to the date on which the
Administrative Services Agreement is terminated, M&P may solicit and extend
employment offers to RSMM personnel who are M&P Partners or M&P employees.
          (iv) If M&P violates any of the provisions of Section 10(b)(i),
Section 10(b)(ii) or Section 10(b)(iii) after the date hereof, the applicable
Covenant Period shall be extended for a period of time equal to the period of
any such violation.
          (v) In addition to any other rights or remedies RSMM may possess, RSMM
shall be entitled to injunctive and other equitable relief to prevent any
breach, threatened breach or continuing breach of any part of this Agreement.
          (c) For purposes of this Agreement, an “Affiliate” means, with respect
to any person, (i) any person which, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such person, or (ii) any person which RSMM or any of its affiliates have an
alternative practice structure with. For purposes of this definition “control”
of a person shall mean the power, direct or indirect to, (x) vote or direct the
voting of 50% or more of the outstanding shares of voting stock or similar
interests of such person, or (y) direct or cause the direction of the management
of such person, whether by contract or otherwise.
          11. Compliance with Independence Policies. RSMM and HRB agree that M&P
retains the right and authority to (i) establish reasonable independence
policies for the practice that provides Public Accounting Services and that such
policies will be binding upon RSMM and HRB, and (ii) monitor and enforce the
compliance with such policies within RSMM and HRB through the methodology deemed
reasonably necessary by M&P to accomplish such objectives and to ensure that
independence exists between M&P clients and RSMM and HRB and their respective
officers, directors and employees, as appropriate. M&P will resign from any
engagement where a satisfactory resolution cannot be achieved whereby M&P can
retain its independence.
          12. Miscellaneous.
          (a) Termination. This Agreement will terminate automatically upon
termination of the Administrative Services Agreement, except that Sections 10,
12(i) and 12(j) shall survive the termination of this Agreement.

17



--------------------------------------------------------------------------------



 



          (b) Amendment and Modification. This Agreement may be amended,
modified and supplemented only by written agreement of the parties hereto.
          (c) Waiver of Compliance; Consents. Any failure of any party to comply
with any obligation, covenant, agreement or condition herein may be waived in
writing by other benefited parties, but such waiver or failure to insist upon
strict compliance with such obligation, covenant, agreement or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
          (d) Notices. Any notice, request, consent or communication
(collectively, a “Notice”) under this Agreement shall be effective only if it is
in writing and (a) personally delivered, (b) sent by certified or registered
mail, return receipt requested, postage prepaid, (c) sent by a nationally
recognized overnight delivery service, with delivery confirmed, (d) e-mailed
(with a copy simultaneously sent by first class mail or any other delivery
method permitted hereunder), or (e) telexed or telecopied, with receipt
confirmed, addressed as follows:

     
If to HRB:
  H&R Block, Inc.
 
  One H&R Block Way
 
  Kansas City, MO 64105
 
  Attn.: Brian Woram
 
  Facsimile: (816) 854-8500
 
  E-mail: Brian.Woram@hrblock.com
 
   
If to RSMM:
  RSM McGladrey, Inc.
 
  One South Wacker Drive, Suite 800
 
  Chicago, IL 60606
 
  Attn.: Peter Fontaine
 
  Facsimile: (312) 634-5513
 
  E-mail: Peter.Fontaine@rsmi.com
 
   
If to M&P:
  McGladrey & Pullen, LLP
 
  3600 American Blvd., Third Floor
 
  Bloomington, MN 55431-4502
 
  Attn: David Scudder
 
  Facsimile: (847) 517-7067
 
  E-mail: dave.scudder@rsmi.com
 
   
with a copy to:
  Katten Muchin Rosenman, LLP
 
  525 W. Monroe Street, Suite 1900
 
  Chicago, IL 60661
 
  Attn: Herbert S. Wander
 
  Facsimile: (312) 577-8885
 
  E-mail: hwander@kattenlaw.com

or such other persons or addresses as shall be furnished in writing by any party
to the other party. A Notice shall be deemed to have been given as of the date
when (i)

18



--------------------------------------------------------------------------------



 



personally delivered, (ii) three (3) days after the date when deposited with the
United States mail properly addressed, (iii) when receipt of a Notice sent by an
overnight delivery service is confirmed by such overnight delivery service, or
(iv) when receipt of the e-mail, telex or telecopy is confirmed, as the case may
be.
          (e) Assignment. This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any party without the prior written consent of other parties; provided, however,
that RSMM may, in its discretion, assign this Agreement to any other direct or
indirect parent, subsidiary or affiliate of RSMM, or to any third party that in
connection therewith is acquiring all or substantially all of the assets of RSMM
used in connection with its relationship with M&P, and M&P shall be liable
hereon to the same extent as if such agreement were originally made with such
other person, firm or corporation.
          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          (g) Neutral Interpretation. This Agreement constitutes the product of
the negotiation of the parties hereto and the enforcement hereof shall be
interpreted in a neutral manner, and not more strongly for or against any party
based upon the source of the draftsmanship hereof.
          (h) Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (i) Governing Law. This Agreement shall be governed and interpreted in
all respects pursuant to the internal and substantive laws of the State of
Missouri without regard to conflict of laws principles which might cause the law
of another jurisdiction to apply.
          (j) Arbitration; Interim Relief. Any controversy, claim or dispute
arising out of or relating to this Agreement or any actual or alleged breach of
any provisions hereof, including without limitation any dispute concerning the
scope of the arbitration clause set forth below (a “Dispute”), shall be resolved
as set forth below, except that (a) this Section 12(j) shall not apply to any
controversy, claim or dispute asserted by either party hereto against the other
arising out of or related to a controversy, claim or dispute asserted by a third
person (other than M&P and/or any of its Partners or RSMM) against either or
both parties to this Agreement, nor to any controversy, claim or dispute where a
third party (other than M&P and/or any of its Partners or RSMM) would be an
indispensable party under the Federal Rules of Civil Procedure and (b) any
Dispute subject to Section 10(a)(i) shall be resolved as described in Section 8
of the Final Award.

19



--------------------------------------------------------------------------------



 



          (i) In the event a Dispute arises relating to this Agreement, the
parties shall first negotiate in good faith to resolve such dispute in
accordance with the dispute escalation and resolution process described in
Section 1(e) hereof before proceeding to mediation pursuant to Section 12(j)(ii)
hereof.
          (ii) In the event that the parties have complied with Section 1(e)
hereof and the Dispute has not been resolved within 60 days after service of the
Dispute Notice, or in the event the parties failed to meet within 30 days after
delivery of a Dispute Notice, either party may demand mediation in accordance
with the CPR Institute for Dispute Resolution (“CPR”) Mediation Procedure then
currently in effect in the location where any arbitration would be conducted as
set forth below, in writing with copies to all other parties involved in the
Dispute. The notification will state with specificity the nature of the Dispute.
Unless the parties agree otherwise, the parties will select a mediator from the
CPR Panels of Distinguished Neutrals (the “Mediator”). If the parties do not
agree on the Mediator within five (5) business days after either party delivers
a demand for mediation, the CPR will provide the parties on an expedited basis a
list of three candidates, with their resumes and hourly rates. If the parties
are unable to agree on a candidate from the list within three (3) business days
following receipt of the list, each party will, within five (5) business days
following receipt of the list, send to CPR the list of candidates ranked by
order of preference. The candidate with the lowest combined score will be
appointed as the mediator by the CPR. The CPR will break any tie. Upon
appointment, the Mediator will immediately convene a telephone conference of the
parties hereto. The parties will make a representative, with full authority to
settle, available for such a conference. During the initial telephone
conference, the parties will agree on mediation procedures or, in the event they
cannot agree, the Mediator will set the mediation procedures. The mediation
procedures will provide for the mediation to be completed within thirty
(30) business days after the date of the initial demand for mediation. The
parties will participate in good faith in the mediation and will use their best
efforts to reach a resolution within the thirty (30) day time period. Each party
will make available in a timely fashion a representative with authority to
resolve the Dispute. Absent agreement of the parties otherwise, in the event
that the Dispute has not been resolved within thirty (30) days, the mediation
shall be deemed terminated. In the event that the mediation continues beyond
thirty (30) days by agreement of the parties, but is not resolved within what
the Mediator believes is a reasonable time thereafter, the Mediator will declare
the mediation terminated. Fees of the mediator shall be split equally between
RSMM, on the one hand, and M&P, on the other hand. In the event one party fails
to participate in the dispute resolution process set forth in Section 1(e), the
other party can immediately initiate mediation.
          (iii) Any Dispute that has not been resolved by negotiation or
mediation as provided herein as of the termination of the mediation and no later
than 45 days after delivery of a mediation demand shall be settled by binding
arbitration in accordance with the CPR Rules for Non-Administered Arbitration
then currently in effect, as supplemented or modified herein (the “Rules”) by

20



--------------------------------------------------------------------------------



 



three independent and impartial arbitrators of whom each party shall designate
one , and those two arbitrators shall jointly select the third arbitrator,
unless they are unable to agree on the selection of the third arbitrator, in
which case the third arbitrator shall be determined pursuant to the Rules. The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et
seq., and judgment upon the award rendered by the arbitrators may be entered in
any court having jurisdiction thereof. In the event one party fails to
participate in accordance with the dispute resolution process set forth in
Section 1(e) or in the mediation as set forth in Section 12(j)(ii) herein, the
other party can immediately commence arbitration. The governing law of this
Agreement shall be the law used by the arbitrators in rendering their award as
set forth in Section 12(i), except that the Federal Rules of Evidence shall
apply and that the parties have the right and shall be permitted to conduct and
enforce full pre-hearing discovery in accordance with and to the same extent
permitted by the Federal Rules of Civil Procedure. Pending final award, the
compensation and expenses of the third arbitrator selected by the arbitrators
designated by the parties shall be split equally between RSMM, on the one hand,
and M&P, on the other hand, and each of the parties shall bear the compensation
and expenses of its designated arbitrator. The CPR shall hold an administrative
conference with counsel for the parties within twenty (20) days after the filing
of the demand for arbitration by any one or more of the parties. The parties and
the CPR shall thereafter cooperate in order to complete the appointment of three
arbitrators as quickly as possible. Within fifteen (15) days after all three
arbitrators have been appointed, an initial meeting (which, if the arbitrators
so determine, may be by phone) among the arbitrators and counsel for the parties
shall be held for the purpose of establishing a plan for administration of the
arbitration, including: (1) definition of issues; (2) scope, timing, and types
of discovery; (3) exchange of documents and filing of detailed statements of
claims, pre-hearing memoranda and dispositive motions; (4) schedule and place of
hearings; and (5) any other matters that may promote the efficient, expeditious,
and cost effective conduct of the proceeding. The parties and the arbitrators
shall endeavor in good faith to complete the arbitration as quickly as possible.
Each party shall have the right to request that the arbitrators make specific
findings of fact.
          (iv) The majority decision of the arbitrators shall contain findings
of fact on which the decision is based, including any specific factual findings
requested by either party, and shall further contain the reasons for the
decision with reference to the legal principles on which the arbitrators relied.
Such decision of the arbitrators shall be final and binding upon the parties.
Absent agreement of the parties otherwise, the arbitration shall take place in
Minneapolis, Minnesota if the party requesting same is RSMM, or Kansas City,
Missouri, if the party requesting same is M&P. The final award may grant such
relief as authorized by the Rules, including damages and out-of-pocket costs but
which may not include exemplary or punitive damages.

21



--------------------------------------------------------------------------------



 



          (v) Nothing in this Agreement shall limit, interfere or delay any
party from seeking at any time interim relief from a court of competent
jurisdiction.
          (k) Integration; Termination of Original Agreement. This Agreement
supersedes and replaces the Original Agreement and the Original Agreement is
hereby terminated, without any further action being required.
[Signature Pages Follow]

22



--------------------------------------------------------------------------------



 



THIS AGREEMENT IS SUBJECT TO AN ARBITRATION PROVISION THAT IS BINDING ON THE
PARTIES.
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date first written above.

            RSM MCGLADREY, INC.
      By:     /s/ C.E. Andrews       Name:  C.E. Andrews       Title:  President
      MCGLADREY & PULLEN, LLP
      By:    /s/ Dave Scudder       Name:  Dave Scudder       Title:  Managing
Partner       H&R BLOCK, INC.
      By:    /s/ Becky Shulman       Name:  Becky Shulman       Title:  S.V.P.
and C.F.O.    

23



--------------------------------------------------------------------------------



 



Annex A
HYPOTHETICAL SAMPLE CALCULATION – SECTION 2(B)

 



--------------------------------------------------------------------------------



 



EXAMPLE OF GROWTH BONUS CALCULATION PURSUANT TO SECTION 2(B)
(in $ millions)

                                      Base                         Year     Year
1     Year 2     Year 3  
Location Contribution (1)
    360       375       410       485  
Year-over-year growth in LC
            4 %     9 %     18 %
 
                               
Managing Director Compensation
                               
67% of LC up to 6% growth
            251       266       291  
80% of growth > 6% and <= 10%
            —       10       13  
85% of growth >10% and <= 15%
            —       —       17  
90% of growth >15%
            —       —       12                  
 
            251       276       334                  
 
                               
RSMM Portion of Location Contribution
                               
33% of LC up to 6% growth
            124       131       143  
20% of growth > 6% and <= 10%
            —       3       3  
15% of growth >10% and <= 15%
            —       —       3  
10% of growth >15%
            —       —       1                  
 
            124       134       151                  

 

(1)   Location Contribution before return on partner capital, PMD retirement
plan contributions and restricted stock awards. Excludes non-core businesses
such as McGladrey Capital Markets, Provident, and Freed Maxick.

 



--------------------------------------------------------------------------------



 



Annex B
HYPOTHETICAL SAMPLE CALCULATION – SECTION 2(D)(I)

 



--------------------------------------------------------------------------------



 



Regular Compensation Plan Example:
Calculation of Location Contribution:

         
M&P Location Contribution
    100,000,000  
RSMM Location Contribution
    300,000,000  
Combined Location Contribution
    400,000,000 *  
Return on M&P Partner Capital
    10,000,000  
Subtract amount in excess of Cap
    (5,000,000 )
Increase to Location Contribution
    5,000,000    
Combined Location Contribution for Calculation
    405,000,000    
RSMM 33% of Location Contribution
    133,650,000  
RSMM Retention of Return on Capital
    (5,000,000 )
RSMM Retained Location Contribution
    128,650,000    
Regular Compensation Plan
    271,350,000    
M&P Income Available for Distribution to Partners
    100,000,000    
RSMM Compensation to Managing Directors
    171,350,000  

 

*   The $400,000,000 amount is after deduction for return on partner capital.

 



--------------------------------------------------------------------------------



 



Annex C
AMENDED AND RESTATED TRADEMARK ASSIGNMENT AND JOINT
OWNERSHIP AGREEMENT– SECTION 7(C)

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TRADEMARK ASSIGNMENT AND JOINT OWNERSHIP AGREEMENT
     This Amended and Restated Trademark Assignment and Joint Ownership
Agreement (“Agreement”) is made and entered into as of this 3rd day of February,
2010, by and between RSM McGladrey, Inc., a Delaware corporation, having its
main office at 3600 American Boulevard West, Third Floor, Bloomington, MN 55431
(“RSM”), and McGladrey & Pullen, LLP, an Iowa limited liability partnership,
having its main office also at 3600 American Boulevard West, Third Floor,
Bloomington, MN 55431 (“M&P”) (each of the foregoing a “Party” and, together,
the “Parties”).
     WHEREAS, M&P is the owner of the service mark “McGladrey” as used in
connection with Attest Services and Non-Attest Services, as defined below;
     WHEREAS, pursuant to the Asset Purchase Agreement between M&P and H&R
Block, Inc. dated June 28th 1999, RSM has used the designation “RSM McGladrey”
in association with providing certain Non-Attest Services;
     WHEREAS, RSM desires to continue to use the Mark (as defined below) and to
invest in the advertising, promotion and use of the Mark in connection with
Non-Attest Services throughout the world;
     WHEREAS, in order to safeguard its investment in the Mark, RSM desires to
obtain an ownership interest therein, subject to the terms and conditions
hereof; and
     WHEREAS, the Parties previously entered into a Trademark Assignment and
Joint Ownership Agreement dated December 31, 2007 (the “Prior Agreement”), which
the Parties desire to amend and restate (i) to clarify the meaning of “Mark”
hereunder and (ii) to provide for a licensing mechanism to be utilized in
jurisdictions in which joint registration of the Mark by the Parties is not
permitted.

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
I. DEFINITIONS
     1.1 “Administrative Services Agreement” means the Amended and Restated
Administrative Services Agreement between M&P and RSM dated February 3, 2010, as
may be amended or extended from time to time and any successor agreement.
     1.2 “Affiliate,” in respect to a specified Person, means a Person that
directly or indirectly, through one or more intermediaries, controls or is
controlled by, or is under common control with, the Person specified.
     1.3 “Alternative Practice Structure” means a relationship between firms
licensed to provide Attest Services and firms providing Non-Attest Services,
which relationship is coordinated and/or delivered in accordance with the
principles set forth in the AICPA’s Code of Conduct Section 101-14 or other
generally accepted standards for firms operating in an alternative practice
structure.
     1.4 “Attest Services” means Public Accounting Services (as defined in the
Administrative Services Agreement).
     1.5 “Change in Control” means any occurrence of any of the following
events: (i) an entity sells, leases, transfers or conveys to any other Person,
in one transaction or a series of transactions, all or substantially all of the
assets of such entity and any subsidiaries thereof, taken as a whole, (ii) a
majority of the equity interests in such entity are sold or conveyed to any
Person, or (iii) a transaction or series of transactions (including by way of
merger, consolidation, recapitalization, reorganization or sale of stock or
equity interests), the result of which is that the equity owners immediately
prior to such transaction own, immediately after giving effect to such

2



--------------------------------------------------------------------------------



 



transaction, less than a majority of the total voting power of the equity
interests of the surviving entity (or its parent) or the purchasing entity (or
its parent), as the case may be.
     1.6 “Designated Representative” means the individual or individuals
appointed by a Party to be responsible for communication with the other Party
regarding issues arising under this Agreement.
     1.7 “Disclaimer” comprises the following language and/or alternative
language agreed to between the Parties: “RSM McGladrey, Inc. and McGladrey &
Pullen, LLP operate in an alternative practice structure. RSM McGladrey, Inc.
provides tax, consulting and business services. McGladrey & Pullen, LLP is a
licensed CPA firm which provides audit and assurance services. Through separate
and independent legal entities, the two firms work together to serve clients’
business needs.”
     1.8 “Encumbrances” means any and all pledges, liens, encumbrances and
security interests of any kind or nature whatsoever.
     1.9 “Mark” means (i) the service mark “McGladrey”; (ii) the “Rothko design;
(iii) the “McGladrey” and “Rothko” design logo; (iv) any other logo comprised of
the mark “McGladrey” as the Parties may devise; and (v) any additional marks or
names as the Parties may adopt or have an intention of adopting during the term
of this Agreement as an indicia of the origin of services offered under the
Parties’ Alternative Practice Structure. Notwithstanding the foregoing, “Mark”
does not include the M&P Mark, or any other marks or trade names used by the
Parties, as of December 31, 2007, in branding their respective services,
including logos, numbers, sounds, slogans/taglines, colors, shapes, trade dress,
and nicknames.
     1.10 “M&P Mark” means the service mark “McGladrey & Pullen,” and any and
all other trademarks, service marks, domain names, company names, and trade
names comprising

3



--------------------------------------------------------------------------------



 



the terms “McGladrey” and “Pullen,” whether existing as of the effective date of
this Agreement or created subsequent thereto, including logos, sounds, slogans,
taglines, and trade dress.
     1.11 “Non-Attest Services” means any and all professional services
(i) which are not Attest Services, and (ii) which are currently provided by RSM
or which may be provided in the future by RSM or its Affiliates or permitted
licensees of the Mark.
     1.12 “Person” means any individual, corporation, company, partnership,
joint venture, association, limited liability company, trust, estate, firm or
other entity, enterprise or organization.
II. ASSIGNMENTS OF THE MARK
     2.1 Assignment of the Mark to RSM. M&P hereby assigns and transfers to RSM
an undivided 50% interest, free and clear of any and all Encumbrances, in and
to: (i) the Mark, (ii) the goodwill associated therewith and symbolized thereby,
and (iii) subject to Article VI hereof, all rights to sue and recover for past
or future infringements and other violations thereof. This assignment does not
convey to RSM any rights in or to the mark MCGLADREY & PULLEN or to United
States Service Mark Registration No. 1,633,380 for the mark MCGLADREY & PULLEN.
M&P does not grant to RSM any rights or licenses in or to any trademarks or
other intellectual property, whether by implication, estoppel, or otherwise,
except to the extent expressly provided for under this Agreement.
     2.2 Retention of Rights by M&P. M&P retains for itself an undivided 50%
interest in and to: (i) the Mark, (ii) the goodwill associated therewith and
symbolized thereby, and (iii) subject to Article VI hereof, all rights to sue
and recover for past or future infringements and other violations thereof.
     2.3 Assignment of the Mark to M&P. RSM hereby assigns and transfers to M&P
an undivided 50% interest, free and clear of all Encumbrances, in and to:
(i) any and all common

4



--------------------------------------------------------------------------------



 



law rights it has acquired through use of the Mark in the United States or
elsewhere, (ii) the goodwill associated therewith and symbolized thereby, and
(iii) subject to Article VI hereof, all rights to sue and recover for past or
future infringements and other violations thereof. This assignment does not
convey to M&P any rights in or to the mark “RSM”.
     2.4 Retention of Rights by RSM. RSM retains for itself an undivided 50%
interest in and to: (i) any and all common law rights it may have acquired
through use of the Mark in the United States or elsewhere, (ii) the goodwill
associated therewith and symbolized thereby, and (iii) subject to Article VI
hereof, all rights to sue and recover for past or future infringements and other
violations thereof.
III. ASSIGNMENTS AND USE OF DOMAIN NAMES
     3.1 McGladrey.com. RSM hereby assigns and transfers to M&P, free and clear
of all Encumbrances, (i) any and all rights, title and interest as RSM possesses
in and to the registration for the domain name mcgladrey.com; together with
(ii) an undivided 50% interest in and to the domain name mcgladrey.com, the
goodwill associated therewith and symbolized thereby, and, subject to Article VI
hereof, all rights to sue and recover for past or future infringements and other
violations thereof. RSM agrees to execute and deliver to M&P any such documents
and take such other reasonable actions as may be required to transfer such
rights, title and interest to M&P, including coordinating with M&P’s domain name
or website administrators and with the registrar of the domain name. RSM will
immediately discontinue linking the domain name mcgladrey.com to RSM’s website,
and shall cause the mcgladrey.com domain name to link to a landing page with
equally prominent links to both M&P’s and RSM’s separate websites for (a) the
duration of this Agreement and (b) the term of any license granted pursuant to
Section 9.2 or Section 9.3 below. The appearance and content of such landing
page shall be mutually agreed upon by M&P and RSM.

5



--------------------------------------------------------------------------------



 



     3.2 McGladreyandPullen.com and McGladreyPullen.com. RSM hereby assigns and
transfers to M&P, free and clear of all Encumbrances, all rights, title and
interest as RSM possesses in and to (i) the registrations for the domain names
mcgladreyandpullen.com and mcgladreypullen.com; together with (ii) the domain
names mcgladreyandpullen.com and mcgladreypullen.com, the goodwill associated
therewith and symbolized thereby, and, subject to Article VI hereof, all rights
to sue and recover for past or future infringements and other violations
thereof. RSM agrees to execute and deliver to M&P any such documents and take
such other reasonable actions as may be required to transfer to M&P such domain
names and the registrations therefor, including coordinating with M&P’s domain
name or website administrators and with the registrar(s) of the domain names.
     3.3 Use by RSM. All uses by RSM of the mcgladrey.com domain name, and any
other domain names containing the term “mcgladrey”, shall comply with the
applicable provisions of Articles IV and V herein.
     3.4 Ownership. Except as set forth in this Article III, RSM and M&P shall
each own an undivided 50% interest in any domain name registered or controlled
by RSM or M&P that contains the term “mcgladrey.” RSM and M&P agree to assign,
and hereby assign, to the other an undivided 50% interest in and to any such
domain name. Notwithstanding the above, RSM shall not register or own any
interest in domain names containing the term “Pullen”, and M&P shall not
register or own any interest in domain names containing the term “RSM.”
IV. USAGE AND REGISTRATION RIGHTS
     4.1 RSM.
          4.1.1 Composite Marks. Subject to Section 5.2, RSM may use the Mark
(i) alone or (ii) in combination with another word or words that are not
confusingly similar to “Pullen”, provided that the resulting composite mark or
name is not confusingly similar to

6



--------------------------------------------------------------------------------



 



“McGladrey & Pullen” or any other M&P Mark in existence at the time such
composite term is adopted.
          4.1.2 Non-Attest Services. Subject to Section 5.2, RSM may use the
Mark (i) throughout the world in connection with any and all Non-Attest
Services, and (ii) with M&P’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed, in any part of the world other
than the United States, in connection with Attest Services. RSM may not use the
Mark with Attest Services in the United States. Notwithstanding the foregoing,
either Party may use the Mark to promote the services of the other Party, and/or
the relationship between the Parties, anywhere in the world.
          4.1.3 Prosecution of New Applications by RSM. Subject to the terms of
this Agreement, RSM shall bear primary responsibility for filing, prosecuting
and maintaining any applications and registrations for the Mark (“New
Applications”), and all costs and fees related thereto. RSM shall (i) design and
implement a commercially reasonable international registration strategy;
(ii) inform M&P of RSM’s desire to file any New Application; (iii) keep M&P
informed regarding the status and activity of any New Application; (iv) promptly
provide M&P with a copy of any document or correspondence received from an
associated trademark office; (v) promptly provide M&P with a copy of any
document or correspondence RSM intends to file with an associated trademark
office prior to any such filing, and accept any reasonable comments or edits to
such document or correspondence delivered to RSM in writing within five
(5) business days of delivery to M&P; and (vi) promptly notify M&P if RSM
determines that it does not desire to file, prosecute or maintain a New
Application. Subject to Section 4.1.4 below, all New Applications will be filed
in the name of both Parties as joint owners. M&P shall provide reasonable
assistance to RSM in connection with RSM’s efforts to register the Mark

7



--------------------------------------------------------------------------------



 



anywhere in the world, including executing appropriate Powers of Attorney,
letters of consent, and other documents that may be required by the registration
authority in a particular jurisdiction. In the event that United States Reg.
No. 1,633,380 is cited as a bar to registration of the Mark in the United
States, M&P shall sign a Letter of Consent in such form as is agreed by the
Parties.
          4.1.4 License in Foreign Jurisdictions. Notwithstanding the foregoing,
if any foreign jurisdiction in which the Parties seek to file a New Application
prohibits (or does not recognize) joint ownership and/or joint registration of
trademarks and service marks (each such jurisdiction, a “Special Jurisdiction”):

  (i)   RSM shall be the sole owner of the Mark and any registration application
or registration therefor in such Special Jurisdiction;     (ii)   M&P hereby
grants and assigns to RSM (a) any and all rights, title and interest in and to
the Mark in such Special Jurisdiction as M&P possesses, (b) the goodwill
associated therewith and symbolized thereby, and (c) subject to Article VI
hereof, all rights to sue and recover for past or future infringements or other
violations of the Mark in such Special Jurisdiction; and     (iii)   RSM hereby
grants to M&P a worldwide, irrevocable, perpetual, non-exclusive, royalty-free,
transferable (subject to Section 11.4) and sublicenseable (subject to
Section 4.2.3) right and license to use the Mark in such Special Jurisdiction in
accordance with the terms and conditions of this Agreement.

8



--------------------------------------------------------------------------------



 



Promptly upon RSM’s discovery of any circumstances prohibiting the Parties’
joint ownership and/or registration of the Mark in any Special Jurisdiction, RSM
shall so notify M&P. Thereafter, RSM shall (i) keep M&P informed regarding the
status and activity of any and all New Applications filed in any Special
Jurisdiction; (ii) promptly provide M&P with a copy of any document or
correspondence received from an associated trademark office; (iii) promptly
provide M&P with a copy of any document or correspondence RSM intends to file
with an associated trademark office in respect of any Special Jurisdiction prior
to any such filing, and accept any reasonable comments or edits to such document
or correspondence delivered to RSM in writing within five (5) business days of
delivery to M&P; and (iv) promptly notify M&P if RSM determines that it does not
desire to file, prosecute or maintain any registration or registration
application in any Special Jurisdiction.
          4.1.5 Prosecution of New Applications by M&P. If RSM notifies M&P that
RSM does not desire to file, prosecute or maintain a New Application for the
Mark, M&P shall have the right, in its sole discretion, to file, prosecute
and/or maintain such New Application, at M&P’s sole cost and expense. RSM shall
provide reasonable assistance to M&P in connection with M&P’s efforts to
register the Mark and/or the M&P Mark anywhere in the world, including executing
appropriate Powers of Attorney, letters of consent, and other documents that may
be required by the registration authority in a particular jurisdiction.
Notwithstanding the foregoing, if RSM notifies M&P that RSM does not desire to
file, prosecute or maintain a New Application in any Special Jurisdiction,
effective as of the date of such notice: (i) M&P shall be the sole owner of the
Mark and any registration application or registration therefor in such Special
Jurisdiction; (ii) RSM hereby grants and assigns to M&P (a) any and all rights,
title and interest in and to the Mark and any then existing registration or
registration application therefor in such

9



--------------------------------------------------------------------------------



 



Special Jurisdiction as RSM possesses, (b) the goodwill associated therewith and
symbolized thereby, and (c) subject to Article VI hereof, all rights to sue and
recover for past or future infringements or other violations of the Mark in such
Special Jurisdiction; and (iii) M&P hereby grants to RSM a worldwide,
irrevocable, perpetual, non-exclusive, royalty-free, transferable (subject to
Section 11.4) and sublicenseable (subject to Section 4.1.7) right and license to
use the Mark in such Special Jurisdiction in accordance with the terms and
conditions of this Agreement.
          4.1.6 RSM’s Corporate Name. RSM may not adopt or use the corporate
name “McGladrey, Inc.” or any other name incorporating the Mark except in
combination with another term that is not confusingly similar to the name
“Pullen”, including, but not limited to, terms generic to the business of RSM,
such as “tax”, “consulting”, “capital markets”, “financial services”, and
“wealth management.”
          4.1.7 Right to License. RSM may license the right to use the Mark (but
may not grant others the right to sublicense use of the Mark), alone or in
combination with other words that are not confusingly similar to the word
“Pullen,” to current and future members of what is known currently as the RSM
McGladrey Network, and to Persons that are or become Affiliates of RSM, (i) with
Non-Attest Services anywhere in the world; and (ii) with Attest Services
anywhere in the world with the prior written consent of M&P, which consent shall
not be unreasonably withheld, conditioned, or delayed. Any license granted under
this Section 4.1.7 must be governed by a written agreement between RSM and the
applicable Affiliate (a) containing terms at least as protective of the value of
the Mark and the rights of M&P as the terms of this Agreement and (b) specifying
that M&P shall be a third party beneficiary thereunder. RSM shall provide M&P a
copy of each agreement granting any license pursuant to this Section 4.1.7,
together with any and all amendments thereto, and shall notify M&P promptly

10



--------------------------------------------------------------------------------



 



of any breach of the license granted under such agreement, and any other act or
omission of the licensee that RSM reasonably believes has caused, or is
reasonably likely to cause, a material and substantial diminution of the value
of the Mark.
          4.1.8 Other Uses. Other than as specifically provided under this
Agreement, RSM shall not, without the prior written consent of M&P, (i) license
use of the Mark in association with Non-Attest Services or Attest Services, or
(ii) sell, assign, transfer, dispose of, pledge or encumber the Mark or any of
RSM’s rights therein. Any act in violation of the foregoing shall be void ab
initio.
     4.2 M&P.
          4.2.1 Composite Marks. Subject to Section 5.2, M&P may use the Mark
alone or in combination with another word or words that are not confusingly
similar to the name “RSM.”
          4.2.2 Attest Services. Subject to Section 5.2, M&P may use the Mark in
connection with any and all Attest Services, but not in connection with
Non-Attest Services.
          4.2.3 Licenses. Other than as specifically provided under this
Agreement, M&P shall not, without the prior written consent of RSM (which
consent shall not be unreasonably withheld, conditioned or delayed), (i) license
use of the Mark in association with Attest or Non-Attest Services, or (ii) sell,
assign, transfer, dispose of, pledge or encumber the Mark or any of M&P’s rights
therein. Any act in violation of the foregoing shall be void ab initio. Any
license granted under this Section 4.2.3 must be governed by a written agreement
between M&P and the applicable licensee (a) containing terms at least as
protective of the value of the Mark and the rights of RSM as the terms of this
Agreement and (b) specifying that RSM shall be a third party beneficiary
thereunder. M&P shall provide RSM a copy of each agreement granting any license

11



--------------------------------------------------------------------------------



 



pursuant to this Section 4.2.3, together with any and all amendments thereto,
and shall notify RSM promptly of any breach of the license granted under such
agreement, and any other act or omission of the licensee that M&P reasonably
believes has caused, or is reasonably likely to cause, a material and
substantial diminution of the value of the Mark.
          4.2.4 M&P Mark. M&P shall be the sole owner of the M&P Mark, and,
subject to Section 4.1.4, shall be solely responsible for all costs relating to
registration, prosecution, maintenance and renewal of the M&P Mark anywhere in
the world.
V. UNDERTAKINGS REGARDING USE OF THE MARK
     5.1 Quality Control Standards. In the interest of preserving the reputation
for quality, integrity and value of the goodwill associated with the Mark, each
Party shall at all times use good faith efforts (i) to ensure that the quality
of services offered under the Mark will, at a minimum, be materially
commensurate with the quality of such services provided, and the general
professional image and reputation enjoyed, by such Party as of the effective
date of this Agreement; (ii) to comply with all laws, rules and regulations
applicable to their respective services and businesses; and (iii) to avoid
undertaking or approving any act or omission reasonably likely to disparage the
other Party or adversely affect the prestige or value of the Mark (the “Quality
Control Standards”).
     5.2 Avoidance of Confusion. The Parties shall each use good faith efforts
to avoid confusion as to the source of their respective services offered under
the Mark by complying strictly with the terms of this Article V. In the event a
Party becomes aware of the existence of actual confusion or a likelihood of
confusion in connection with either Party’s use of the Mark, (i) such Party
shall promptly, but in any event within two (2) business days, provide written
notice to the Designated Representative of the other Party of the circumstances
of such

12



--------------------------------------------------------------------------------



 



confusion, and (ii) both Parties shall thereafter use reasonable commercial
efforts to work together to dispel such actual confusion or avoid such
likelihood of confusion.
     5.3 Benefit to Parties. The Parties acknowledge that use of the Mark by
either Party shall inure to the legal benefit of both Parties in accordance with
their share of ownership set forth in Article II above.
     5.4 Branding Guidelines. The Parties shall (i) display the Disclaimer on
their respective websites and, whenever feasible, on all printed materials
bearing the Mark; (ii) where reasonably feasible, include a service mark notice
as follows in connection with all uses of the Mark:
“McGladrey” is a [registered] service mark jointly owned by RSM McGladrey, Inc.
and McGladrey & Pullen, LLP in the United States and elsewhere.
and (iii) otherwise display the Mark in accordance with such guidelines as are
agreed by the Parties, as such guidelines may be amended from time to time ((i)
– (iii), collectively, the “Branding Guidelines”). Notwithstanding the
foregoing, for materials created for use exclusively in a Special Jurisdiction,
the service mark notice may identify the Party that is the registrant of the
Mark in such Special Jurisdiction as the sole owner of the Mark in such Special
Jurisdiction.
     5.5 Representative Samples. Either Party may request in writing from the
other samples of advertising and promotional materials bearing the Mark. The
Party receiving the request will furnish, without cost to the requesting Party,
such samples, within seven (7) days of receipt of such request. If, after
reviewing such samples, the requesting Party believes the other Party is not in
compliance with the Quality Control Standards or the Branding Guidelines, it
shall so notify the Designated Representative of the other Party in a writing
setting forth the specific reasons why it believes such use is non-compliant.
Within seven (7) days of receipt of such

13



--------------------------------------------------------------------------------



 



notice, the Party receiving such notice shall either cure such non-compliance or
provide a written response to the Designated Representative of the requesting
Party setting forth the reason(s) that it believes it is in compliance with the
Quality Control Standards or the Branding Guidelines. If the Party that raised
the issue of non-compliance is not satisfied with such explanation, the dispute
shall be submitted for resolution in accordance with the dispute resolution
process set forth in Article X herein. In the event that a QCS Dispute (as
defined below) involving a breach of this Section 5.5 results in a ruling
against the Party alleged to be non-compliant, such ruling shall be considered a
“Catastrophic Event” under Section 9.2.
     5.6 Designated Representatives. The Designated Representatives shall meet
regularly, but no less frequently than annually, to (i) review performance under
this Agreement, (ii) consider any proposed changes to the Branding Guidelines,
and (iii) discuss any other issues that may arise regarding the use,
registration and/or enforcement of the Mark.
VI. ENFORCEMENT
     6.1 Investigation of Third-Party Infringers. In the event that a Party
learns of any actual or suspected infringement of the Mark, such Party shall
promptly notify the Designated Representative of the other Party, and the
Parties shall cooperate in a commercially reasonable manner, excluding formal
legal action, to investigate and terminate any suspected or actual infringement
of the Mark. The Parties shall share equally (i) all costs associated with
investigating and terminating any suspected or actual infringement of the Mark
and (ii) all proceeds recovered in association with such enforcement activities
less the costs incurred by the Parties in connection with such enforcement
activities.
     6.2 Legal Action by RSM. Subject to Section 6.1 and Section 6.3, RSM will
have control over and will conduct any formal legal action(s) as it reasonably
deems necessary to protect the Parties’ interests in and to the Mark. RSM shall
(i) keep M&P informed as to, and

14



--------------------------------------------------------------------------------



 



provide M&P the opportunity to participate in and/or otherwise cooperate with
respect to, any formal legal action regarding enforcement of the Mark; and
(ii) not enter into any settlement or other compromise in respect of such action
without the prior written consent of M&P, which consent shall not be
unreasonably withheld. Subject to the foregoing, M&P shall undertake to, at its
own expense, render reasonable assistance to RSM in connection with any such
legal action including (a) furnishing documents, records, files and other
information, (b) making available its employees, (c) executing all necessary
documents, and (d) providing its consent to be joined as a Party to any legal
proceedings as RSM may reasonably request. Notwithstanding the foregoing, M&P
may, in its sole discretion and at M&P’s expense, join RSM as a party to any
formal legal action against an infringer, in which event the Parties shall
cooperate in respect of prosecution thereof. Each Party will be solely
responsible for the costs incurred by such Party in prosecuting any formal legal
action against an infringer. In the event either Party collects any damages,
costs and/or settlement proceeds pursuant to any formal legal action, (x) the
amount received will be applied toward reimbursement of each Party for any costs
incurred by such Party in connection with such action, and (y) any remaining
amount will be shared equally by the Parties.
     6.3 Legal Action by M&P. In the event that RSM elects not to take formal
legal action pursuant to Section 6.2 and in respect of legal actions with
respect to the Mark in Special Jurisdictions in which M&P owns all rights, title
and interest thereto in accordance with Section 4.1.5, M&P may take such action,
and RSM undertakes to, at its own expense, render reasonable assistance to M&P
in connection with such legal action including (i) furnishing documents,
records, files and other information, (ii) making available its employees,
(iii) executing all necessary documents, and (iv) providing its consent to be
joined as a Party to any legal proceedings as M&P may reasonably request. Each
Party will be solely responsible for its costs

15



--------------------------------------------------------------------------------



 



associated in prosecuting such an action. In the event either Party collects any
damages, costs and/or settlement proceeds pursuant to any formal legal action,
(a) the amount received will be applied toward reimbursement of each Party for
any costs incurred by such Party in connection with such action, and (b) any
remaining amounts will be shared equally by the Parties.
     6.4 M&P Mark. The Parties hereby acknowledge and agree that nothing herein
shall prohibit, restrict or otherwise limit, in any manner whatsoever, M&P’s
right (i) to protect and enforce its rights in the M&P Mark, as M&P determines
necessary or appropriate, in its sole discretion, and (ii) to receive the
entirety of any damages, costs and/or settlement proceeds collected in
connection with any informal or formal legal action in respect of the M&P Mark,
less any reasonable expenses incurred by RSM in assisting M&P in such legal
action.
VII. WARRANTIES, REPRESENTATIONS AND AGREEMENTS
     7.1 By RSM. RSM represents, warrants and agrees that:
          7.1.1 RSM (a) is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, with full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder, and
(b) maintains an executive office at the address set forth herein. The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary actions of RSM, and this Agreement constitutes a valid and
binding obligation of RSM enforceable against RSM in accordance with its terms;
          7.1.2 The making of this Agreement does not violate any rights or
obligations existing between RSM and any other Person;
          7.1.3 RSM has all necessary rights, power and authority to make the
assignments in accordance with the terms and conditions of Articles II and III
of this Agreement;

16



--------------------------------------------------------------------------------



 



          7.1.4 During the term of this Agreement, RSM shall promote the Mark
with a level of effort which is greater than the level of effort with which it
promotes the “RSM McGladrey” mark.
          7.1.5 As of the effective date of this Agreement, (i) RSM does not
possess any right, title or interest in or to any domain name registrations
comprised of “McGladrey” other than mcgladrey.com, mcgladreyandpullen.com, and
mcgladreypullen.com, and (ii) to the knowledge of RSM, no Affiliate of RSM
possesses any right, title or interest in or to any domain name registration
comprised of “McGladrey.”
     7.2 By M&P. M&P represents and warrants that:
          7.2.1 M&P (i) is a limited liability partnership duly organized,
validly existing and in good standing under the laws of Iowa, with full power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder, and (ii) maintains an executive office at the address set
forth herein. The execution, delivery and performance of this Agreement has been
duly authorized by all necessary actions of M&P, and this Agreement constitutes
a valid and binding obligation of M&P enforceable against M&P in accordance with
its terms;
          7.2.2 The making of this Agreement does not violate any regulations or
agreements existing between M&P and any other Person; and
          7.2.3 M&P has all necessary rights, power and authority to make the
assignments in accordance with the terms and conditions of Article II of this
Agreement.
          7.2.4 Notwithstanding the foregoing, M&P does not represent or warrant
that its execution, delivery or performance of or under this Agreement does not
violate any statute, rule, regulation or interpretation thereof relating to the
regulation of certified public accountants or

17



--------------------------------------------------------------------------------



 



auditors, or, if any such violation occurs, that M&P has the power, right or
authority to make the foregoing representations or warranties or that this
Agreement would be enforceable against M&P.
VIII. INDEMNITIES
     8.1 By RSM. RSM shall indemnify and hold harmless M&P and its partners,
officers, directors, employees and agents from any liability, loss, expense
(including reasonable attorneys’ fees and disbursements) or claim by any third
party resulting from or arising out of: (i) any allegation that RSM’s use of any
trademark or service mark, excluding the Mark, infringes or otherwise violates
any trademark, trade name, service mark, or registration therefor of any third
party; or (ii) any breach by RSM of any warranties, covenants or agreements
under this Agreement; provided, however, that RSM’s obligations hereunder shall
in no way require defense or indemnification regarding any liability, loss,
expense or claim to the extent that the same arises out of: (a) any breach by
M&P of any warranties, covenants or agreement in the performance of its
obligations under this Agreement; or (b) the provision of any goods or services
by M&P under the Mark.
     8.2 By M&P. M&P shall indemnify and hold harmless RSM and its officers,
directors, employees and agents from any liability, loss, expense (including
reasonable attorneys’ fees and disbursements) or claim by any third party
resulting from or arising out of; (i) any allegation that M&P’s use of any
trademark or service mark, excluding the Mark, infringes or otherwise violates
any trademark, trade name, service mark, or registration therefor of any third
party; or (ii) any breach by M&P of any warranties, covenants or agreements
under this Agreement; provided, however, that M&P’s obligations hereunder shall
in no way require defense or indemnification regarding any liability, loss,
expense or claim to the extent that the same arises out of: (a) any breach by
RSM of any warranties, covenants or agreement in the

18



--------------------------------------------------------------------------------



 



performance of its obligations under this Agreement; or (b) the provision of any
goods or services by RSM under the Mark.
IX. TERM, TERMINATION, CONSEQUENCES OF TERMINATION
     9.1 Term. This Agreement shall remain in effect in perpetuity unless
terminated by the mutual written agreement of the Parties or as otherwise
provided in this Article IX.
     9.2 Termination for Catastrophic Event. In the event (i) the Parties agree
in writing that a Party’s failure to comply with the Quality Control Standards
has resulted in a material, substantial, and irreparable diminution of the value
of the Mark (a “Catastrophic Event”), or (ii) pursuant to Section 10.1 below, an
arbitration panel determines that a Catastrophic Event has occurred, the
non-breaching Party shall have the right to terminate this Agreement immediately
upon notice to the other Party. Upon termination pursuant to this Section 9.2,
the non-breaching Party hereby grants to the breaching Party a license to
continue using the Mark for one (1) year immediately following the effective
date of termination of this Agreement.
     9.3 Additional Termination Events.
          9.3.1 M&P may terminate this Agreement, immediately upon notice to
RSM, in the event (i) RSM ceases to use the Mark as a primary brand of the
company, (ii) RSM notifies M&P of RSM’s decision to cease use of the Mark,
(iii) pursuant to Section 10.2, an arbitration panel finds RSM materially
breached its promotional services obligations under the Agreement, (iv) RSM is
wound up or liquidated, or files a voluntary petition in bankruptcy, or other
action is taken voluntarily or involuntarily under any statute for the
protection of RSM’s creditors, or (v) of a final, non-appealable judgment or
decision by any of M&P’s accounting regulators, or by a court or administrative
body of competent jurisdiction (excluding the U.S. Patent and Trademark Office
and comparable trademark offices in other jurisdictions), opposing the Parties’
joint ownership of the Mark or otherwise ruling that a likelihood of confusion
exists, or would result

19



--------------------------------------------------------------------------------



 



from, the Parties’ joint ownership and/or use of the Mark. Provided that RSM has
not ceased all uses of the Mark prior to the effective date of termination of
this Agreement pursuant to this Section 9.3.1, M&P hereby grants to RSM a
license to continue using the Mark for one (1) year immediately following such
effective date of termination.
          9.3.2 RSM may terminate this Agreement, immediately upon notice to
M&P, in the event (i) M&P ceases to use the M&P Mark as a primary brand of the
company, (ii) M&P notifies RSM of M&P’s decision to cease use of the M&P Mark,
or (iii) M&P is wound up or liquidated, or files a voluntary petition in
bankruptcy, or other action is taken voluntarily or involuntarily under any
statute for the protection of M&P’s creditors. Provided that M&P has not ceased
all uses of the Mark prior to the effective date of termination of this
Agreement pursuant to this Section 9.3.2, RSM hereby grants to M&P a license to
continue using the Mark for one (1) year immediately following such effective
date of termination.
     9.4 Damages. Subject to any indemnification payments provided for in
Article VIII, in no event shall damages be awarded in respect of the cause or
exercise of any right of termination under this Agreement.
     9.5 Assignment. Upon the effective date of termination of this Agreement
for any reason, (i) the non-terminating Party (hereinafter the “Licensee Party”)
hereby assigns and transfers to the Party exercising its termination rights
under this Article IX (hereinafter the “Licensor Party”), free and clear of all
Encumbrances, the Licensee Party’s undivided 50% interest in the Mark, and any
registration or registration application therefor and the domain name
mcgladrey.com (and, if applicable, all rights, title and interest as the
Licensee Party possesses in the Mark, and any registration or registration
application therefor, in any Special Jurisdiction), including all goodwill
associated therewith and symbolized thereby, and all rights

20



--------------------------------------------------------------------------------



 



to sue and recover for past or future infringements or other violations thereof;
and (ii) except as expressly provided in this Article IX, (a) the Licensee Party
shall make no further use of the Mark or the domain name mcgladrey.com, and
(b) the Licensee Party shall cause its licensees of the Mark to cease all uses
thereof. After termination, the Parties will cooperate in executing and
recording appropriate documents to effect and record the aforementioned
assignments, and to take all other steps necessary to confer and record in the
Licensor Party sole ownership of the Mark, and all registrations and
registration applications therefor, and the domain name mcgladrey.com, as
provided under this Section 9.5. In the event the Licensee Party fails to
respond to any reasonable request of the Licensor Party therefore within five
(5) business days following such request, the Licensee Party hereby appoints the
Licensor Party as the Licensee Party’s attorney-in-fact, with full power of
substitution, to execute, acknowledge, deliver and record any and all such
documents as the Licensor Party deems reasonably necessary to confirm sole
ownership of the Mark in the Licensor Party, and the foregoing appointment shall
be a power coupled with an interest and is irrevocable. Following the effective
date of termination of this Agreement, the Licensee Party shall not at any time,
directly or indirectly, do or cause to be done any act contesting or in any way
impairing the Licensor Party’s rights, title or interest in or to the Mark or
any registrations or registration applications therefor.
     9.6 License. Notwithstanding the foregoing, in the event either Party is
granted any license under this Article IX, such license shall be non-exclusive,
royalty-free, nontransferable, and non-sublicenseable; except that the Licensee
Party may sublicense its rights under such license to any Affiliate to which it
has granted a license to the Mark prior to serving or receiving notice of
termination of this Agreement (“Termination Notice”), provided that such
sublicense is memorialized in a written agreement consistent with the terms of
this Agreement, and a copy

21



--------------------------------------------------------------------------------



 



of is provided to the Licensor Party. Such license shall additionally relate
only to the geographic territory in which the Licensee Party and its licensees
permitted hereunder are using the Mark as of the date of the Termination Notice.
During the term of any such license, the Licensee Party shall (i) comply with
the Quality Control Standards and the Branding Guidelines, and any modifications
thereof as may be reasonably prescribed by the Licensor Party from time to time;
(ii) make available to representatives of the Licensor Party information related
to the Licensee Party’s use of the Mark and representative samples, as described
in Section 5.5; and (iii) promptly notify the Licensor Party of any and all
suspected infringements or other violations of the Mark of which the Licensee
Party becomes aware. The Licensor Party shall have the sole right, but no
obligation, to investigate, prosecute, and otherwise take action in respect of
any suspected violation of which the Licensee Party notifies the Licensor Party
during the term of any license hereunder. The Licensor Party may terminate any
license granted under this Article IX in the event (a) the Parties agree in
writing that the Licensee Party has materially breached such license, or
pursuant to Section 10.2, an arbitration panel determines that the Licensee
Party has materially breached such license, and (b) the Licensee Party fails to
cure such breach within thirty (30) days from the date of such written agreement
or determination. The Licensee Party shall in any event cease (and cause any of
the Licensee Party’s sublicensees of the Mark to cease) all uses of the Mark on
or before the effective date of expiration of any license granted under this
Agreement. The Licensee Party acknowledges and agrees that any and all uses of
the Mark pursuant to any license granted under this Article IX inure solely to
the benefit of the Licensor Party.
     9.7 Right to Use the M&P Mark and RSM McGladrey Mark. Notwithstanding any
provision of this Agreement to the contrary, after termination of this Agreement
for any reason,

22



--------------------------------------------------------------------------------



 



RSM may continue using the mark “RSM McGladrey,” or other marks or names
comprised of “RSM McGladrey,” for Non-Attest Services, and M&P may continue
using the M&P Mark, or other marks or names comprised of McGladrey & Pullen, for
Attest Services, in perpetuity.
     9.8 Change in Control; Termination of the Alternative Practice Structure.
The Parties agree that neither a Change in Control involving one or both of the
Parties, nor the termination of the Administrative Services Agreement, nor the
termination of the Alternative Practice Structure between the Parties, shall
alter in any way the rights or obligations of the Parties under this Agreement.
Promptly following any such event, the Parties shall use good faith efforts to
make any modifications to the Disclaimer necessitated by such event and to
undertake any other actions they deem reasonably necessary or desirable to avoid
confusion as to the source of their respective services offered under the Mark.
X. DISPUTE
     10.1 QCS Dispute. In the event of any controversy, claim or dispute arising
out of or relating to an allegation that a Party has breached its obligations
under Section 5.1 or failed to cure any such breach (a “QCS Dispute”), the
Designated Representatives of the Parties shall promptly confer and attempt to
resolve such QCS Dispute between them. If the Parties fail to resolve such QCS
Dispute within thirty (30) days following notice of such dispute by one Party to
the other, the Parties shall attempt to resolve the QCS Dispute in accordance
with the procedures described in Section 10.2 below. The Parties acknowledge and
agree that the analysis and conclusions contained within any M&P internal
inspection report, peer review report, PCAOB inspection report, or any such
analogous report or inspection, shall not alone constitute evidence of M&P’s
breach of the Quality Control Standards or any applicable law, rule or
regulation; provided, however, that the foregoing shall not prohibit any facts
which are the subject matter of any such report or inspection from being
propounded as evidence of M&P’s

23



--------------------------------------------------------------------------------



 



acts or omissions. Absent a Catastrophic Event (as defined above), the sole
remedy under this Agreement for breach of the Quality Control Standards shall be
to require the breaching Party to use its best efforts to cure such breach
within a reasonable period of time, as agreed by the Parties.
     10.2 Mediation and Arbitration. The provisions of Section 14 of the
Administrative Services Agreement are hereby incorporated into this Agreement
mutatis mutandis, except that (i) the governing law of this Agreement, as stated
in Section 11.1 hereof, rather than the law governing the Administrative
Services Agreement, shall be the law used by the arbitrators in rendering their
award; (ii) any mediator and/or arbitrators addressing any QCS Dispute shall
possess expertise in trademark law and shall give due consideration to the
prestige and value of the Mark and the effect thereon of the alleged act or
omission; and (iii) in the event of a Party’s failure to comply with any order
by the arbitration panel, the non-breaching Party may seek specific performance
or other equitable relief before a court of competent jurisdiction.
XI. MISCELLANEOUS PROVISIONS
     11.1 Governing Law. This Agreement shall be governed and construed in
accordance with Minnesota law, without regard to any principles of conflicts of
law, and the Parties hereby consent to the exclusive jurisdiction of the state
and federal courts located in Hennepin County or Ramsey County, Minnesota, over
any dispute arising hereunder that is not otherwise resolved pursuant to
Article X.
     11.2 Entire Agreement; Amendment. This Agreement, and all Appendices
hereto, constitute the entire understanding of the Parties with respect to the
subject matter hereof and supersede all previous agreements and understandings
between them as to the subject matter hereof. This Agreement be amended or
modified only by a writing signed by an authorized representative of each Party.

24



--------------------------------------------------------------------------------



 



     11.3 Confidentiality. The provisions of Section 6 of the Administrative
Services Agreement are hereby incorporated into this Agreement mutatis mutandis.
     11.4 Assignment. The Parties recognize that the nature of this Agreement is
personal and that neither Party shall assign or otherwise transfer its
respective rights in this Agreement without the express prior written consent of
the other Party. Any purported assignment without consent shall be null and
void. A permitted license or sublicense hereunder shall not constitute an
assignment.
     11.5 Relationship. Nothing contained in this Agreement shall be construed
as creating any agency, partnership, joint venture or other form of joint
enterprise between the Parties. RSM is not authorized to make any statements or
take any action on behalf of M&P without M&P’s consent, and M&P is not
authorized to make any statements or take any actions on behalf of RSM or its
licensees without their consent.
     11.6 Severability. The provisions of this Agreement are independent of each
other, and the invalidity of any provision or a portion hereof shall not affect
the validity or enforceability of any other provision.
     11.7 Waiver. Any delay or failure on the part of either Party to exercise
or enforce any rights or remedies hereunder to which it may be entitled shall
not be construed as a waiver thereof. No waiver hereunder shall be effective
unless in writing and signed by an authorized representative of the waiving
Party.
     11.8 Beneficiaries. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
agents, representatives, permitted successors and assigns. Nothing in this
agreement, express or implied, is intended to or shall

25



--------------------------------------------------------------------------------



 



confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.
     11.9 Survival. All terms which by their nature are intended to survive the
expiration or termination of this Agreement in order to give effect to their
meaning, shall survive any expiration or other termination of the Agreement,
including Sections 9.2-9.8, and Articles VII, VIII, X and XI.
     11.10 Notices. All notices and statements required under this Agreement
shall be in writing addressed to the Parties’ Designated Representatives as set
forth below and shall be sent by email and by certified mail, return receipt
requested or by overnight delivery service that provides evidence of receipt, in
either case also by facsimile with a simultaneous confirmation copy. The date of
mailing or sending shall be deemed the date the notice or statement is given.

    If to RSM:

RSM McGladrey, Inc.
One South Wacker Drive, Suite 800
Chicago, IL 60606
Attention: R. Peter Fontaine, Chief Legal Officer
peter.fontaine@rsmi.com
Fax: (312) 634-5513
     With copy to:
Finnegan, Henderson, Farabow, Garrett & Dunner, LLP
55 Cambridge Parkway
Cambridge, MA 02142
Attention: Lawrence R. Robins, Esq.
larry.robins@finnegan.com
Fax: (617) 452-1666
     If to M&P:
McGladrey & Pullen, LLP
20 N. Martingale Rd.
Suite 500
Schaumburg, IL 60173
Attention: David Scudder

26



--------------------------------------------------------------------------------



 



dave.scudder@rsmi.com
Fax: 847-517-7067
     With copies to:
Fredrikson & Byron, P.A.
200 South Sixth Street, Suite 4000
Minneapolis, MN 55402
Attention: Quentin T. Johnson, Esq.
qjohnson@fredlaw.com
Fax: 612-492-7077; and
Katten Muchin Rosenman, LLP
525 W. Monroe Street, Suite 1900
Chicago, IL 60661
Attention: Herbert S. Wander
hwander@kattenlaw.com
Fax: 312-577-8885
     11.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document.
     11.12 Interpretation. This Agreement shall be considered to have been
drafted by the Parties hereto and no rule of strict construction will be
applied. The article and section headings contained in this Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (a) all references to days will be deemed references
to calendar days and (b) any reference to an “Article,” “Section,” or “Appendix”
will be deemed to refer to an article, section or exhibit of or to this
Agreement. Unless the context otherwise requires, as used in this Agreement, all
terms used in the singular will be deemed to refer to the plural as well, and
vice versa. The words “hereof,” “herein” and “hereunder” and words of similar
import referring to this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. The words “include,” “includes” and
“including” will be deemed to be followed by

27



--------------------------------------------------------------------------------



 



the phrase “without limitation.” The word “trademarks” will be deemed to mean
both trademarks and service marks.
     IN WITNESS WHEREOF, authorized representatives of the Parties hereto have
executed this Agreement, effective the day and year first above written.

                      RSM McGLADREY, INC.   McGLADREY & PULLEN, LLP
 
               
 
  By:       By:    
 
               
 
               
 
  Print Name:   Print Name:
 
               
 
               
 
  Title:        Title:     
 
               
 
               
 
  Date:        Date:     
 
               

28